eDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.
Claims 3-4, 8, and 10 remain withdrawn.

Response to Arguments

Applicant argues that the prior art of record fails to provide a uniform flow distribution, because it instead pursues a Poiseuille flow. However, a uniform flow distribution is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the rejection of record is maintained because the feature which it allegedly fails to teach is not part of the claimed invention.
Applicant argues that Kodama fails to teach the claimed aperture ratios. This is persuasive.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11, and 12 recite, “an aperture ratio in the inner circumferential region is equal to or less than 1.22 times an aperture ratio in the outer circumferential region.” The applicant provided no explanation as to where such a limitation is supported in the original disclosure. The original disclosure makes no mention of “an aperture ratio,” let alone “an aperture ratio in the inner circumferential region is equal to or less than 1.22 times an aperture ratio in the outer circumferential region.” As such, the limitation is rejected as new matter violating the written description requirement. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 11, and 12 recite, “an aperture ratio in the inner circumferential region is equal to or less than 1.22 times an aperture ratio in the outer circumferential region.” There are two issues that make this limitation indefinite. 

    PNG
    media_image1.png
    586
    758
    media_image1.png
    Greyscale
First, it is unclear how one is intended to differentiate the inner circumferential region from the outer circumferential region, as the distinction appears to be largely arbitrary in both the claims and the instant specification. See annotated Fig. 8b below. The result of this lack of clarity is that two practitioners of ordinary skill in the art would calculate different aperture ratios for the respective inner and outer regions since they would include different apertures in said inner and outer regions.
Second, it is unclear how one is to calculate the claimed “aperture ratio.” The specification fails to describe this ratio at all. As such, one of ordinary skill in the art would be forced to guess as to how to determine the “aperture ratio” of a given baffle so as to avoid infringement.
Since one of ordinary skill in the art could not reasonably determine whether a given device infringed upon the claimed device, the claimed device is indefinite.

Allowable Subject Matter
Claims 1-2, 5-7, 9, 11-15 would be allowable if applicant were to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, while at the same time maintaining the scope of the instant claims.

Conclusion
                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881